t c summary opinion united_states tax_court wilbert lee hayes petitioner and marlene hayes intervenor v commissioner of internal revenue respondent docket no 11294-08s filed date wilbert lee hayes pro_se marlene hayes pro_se jennifer k martwick for respondent goldberg special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure the sole issue for decision is whether petitioner is entitled to relief from joint_and_several_liability for and in a notice_of_deficiency that the internal_revenue_service irs mailed to petitioner and intervenor the irs determined federal_income_tax deficiencies of dollar_figure and dollar_figure for and respectively and an addition_to_tax for of dollar_figure for late filing under sec_6651 and denied petitioner’s request for relief under sec_6015 c or f for and the deficiency in each year resulted from the failure by petitioner and intervenor to report interest_income from their separate bank accounts the disallowance of most of the business_expense deductions on the couple’s joint schedule c profit or loss from business and computational reductions to the earned_income_credit eic and the additional_child_tax_credit actc as a result of the first two adjustments petitioner timely petitioned the court seeking full relief from joint_and_several_liability for and while conceding all of respondent’s adjustments for both years after the filing of the petition an irs administrative review proposed partial relief to petitioner petitioner rejected the offer preferring instead to continue to seek full relief through the court intervenor by not filing a petition likewise accepted respondent’s determination intervenor in accordance with rule b intervened opposing any relief to petitioner both petitioner and intervenor appeared at trial and testified background some of the facts have been stipulated and are so found the stipulation of facts and the exhibits received into evidence are incorporated herein by reference petitioner resided in georgia when he filed the petition petitioner was born and raised in dekalb county north carolina in he purchased a house there because it was near his extended family after about a 1-year courtship petitioner and intervenor married in date petitioner had at least two daughters from a prior relationship who were by then adults intervenor had two teenage sons from a prior relationship in and petitioner intervenor and intervenor’s two sons lived together in quarters provided by the u s army near heidelberg germany not far from a military facility where intervenor was stationed petitioner had retired from the u s navy at the rank of first class petty officer he received a taxable pension from the navy of dollar_figure in and dollar_figure in his federal_income_tax withholdings on the pension distributions were dollar_figure or percent for and dollar_figure or percent for during and intervenor was an active-duty member of the u s army serving as a supply logistics sergeant she earned taxable compensation from the army of dollar_figure in and dollar_figure in her federal_income_tax withholdings on her army earnings were dollar_figure or percent for and dollar_figure or percent for the couple maintained separate bank accounts for example petitioner deposited his navy pension into his separate_account and likewise intervenor deposited her army salary into her separate_account petitioner and intervenor started having marital problems almost immediately after they married petitioner enjoyed living frugally and wanted the couple to save money while intervenor was more apt to spend what she earned for instance taking her family to italy and london when her mother visited intervenor was also responsible for raising her two sons while living in germany petitioner made frequent return visits to north carolina to be near his remaining family one weekend in early a friend of petitioner who was working in germany as a disc jockey dj approached the couple asking whether petitioner would serve as his paid assistant and replacement from time to time intervenor encouraged petitioner to accept thus starting in date petitioner began serving as a dj on weekends at nightclubs in heidelberg on and off the army base when petitioner was using his friend’s dj equipment petitioner would net only about dollar_figure per night after the equipment rental and other charges because of this petitioner purchased his own sound equipment and obtained the necessary insurance license in germany petitioner typically worked one show on most of the weekends when he was in germany grossing around dollar_figure to dollar_figure per show intervenor helped petitioner with the dj activities she attended the shows collected money at the door and helped load unload and pull requested songs they continued the dj business until date in date because of their worsening marital problems and other personal issues petitioner left germany and moved back to north carolina in date acting upon intervenor’s relocation request the army reassigned intervenor to a military base near el paso texas during this time intervenor informed petitioner that she was having financial difficulties petitioner flew to el paso to assist intervenor and her sons including using his good credit rating to help her secure a home to rent petitioner and intervenor attempted to reconcile at the end of and for a few months into petitioner lived in the el paso home with intervenor and her sons sometime in early petitioner went to atlanta to collect a car furniture and other belongings that they had shipped from germany on date petitioner emailed to intervenor electronic copies of his and forms 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc for his navy pension income so that intervenor could have their federal_income_tax returns prepared while intervenor was at a cookout a military friend gave her a business card for an income_tax preparer james washington of washington tax services in el paso the slogan on mr washington’s business card said get most if not all of it back petitioner was still out of town when intervenor met with mr washington at his office mr washington asked intervenor basic opening questions including the filing_status of the couple 1the court takes judicial_notice that james washington was indicted in the u s district_court for the western district of texas on date and pleaded guilty to one count of making a materially false statement that he was a certified_public_accountant c p a who was authorized to represent taxpayers before the internal_revenue_service irs in violation of u s c sec_1001 see fed r evid at the time of trial mr washington was serving a state jail sentence for controlled substances possession no accuracy-related_penalties are at issue in the instant case and whether petitioner had any employment in and intervenor told mr washington that petitioner had djed but that she did not have any receipts mr washington assured intervenor that receipts were not necessary because she and petitioner had lived in germany when they conducted the dj activities intervenor called petitioner from mr washington’s office she conveyed the filing_status and no need for substantiation information that mr washington had told her nonetheless petitioner still did not want to report any income or expenses from the dj activity telling intervenor to report him solely as military retired and not self-employ intervenor asked petitioner to talk with mr washington and they had a brief conversation intervenor concluded that she would do the right thing by reporting the income and expenses they incurred in the dj business consequently line by line intervenor and mr washington completed a schedule c for each year using guesstimates they listed petitioner and intervenor as the proprietors of the business and they listed the name of the business as dj play music for they reported a loss on the schedule c of dollar_figure consisting of dj income of dollar_figure and dj expenses of dollar_figure for they reported a schedule c loss of dollar_figure comprising dj income of dollar_figure and dj expenses of dollar_figure the schedule c losses when combined with the couple’s federal_income_tax withholding credits dependency_exemption deductions for intervenor’s two sons standard deductions for married_filing_jointly eic and actc resulted in federal_income_tax refund requests of dollar_figure for and dollar_figure for on or about date intervenor filed both returns without petitioner’s review or signature petitioner returned to texas toward the end of date in anticipation of the refunds on or about date intervenor and petitioner went to intervenor’s bank where she added petitioner’s name to her account the irs sent the refund check to the couple’s el paso address and on date the couple deposited the refund check into the joint bank account unlike the return for the joint federal_income_tax return that intervenor had filed was not processed by the irs instead the irs returned the form_1040 u s individual_income_tax_return to the couple’s el paso address requesting that petitioner sign the return intervenor gave the return to petitioner to review and sign he eventually signed the form_1040 and intervenor mailed it back to the irs the irs received the jointly signed return on date the couple’s disagreement over whether to save or spend the refunds were the last straw for petitioner in mid-date petitioner withdrew dollar_figure from the joint bank account and moved back to north carolina separating permanently from intervenor within a month petitioner reimbursed intervenor for the withdrawal after petitioner left intervenor received the irs refund check for at the couple’s el paso address she deposited the check into their joint bank account on date petitioner withdrew dollar_figure on date petitioner watched the account over the internet as intervenor withdrew the remainder of the funds one year later in date the couple divorced however the divorce did not end the couple’s money disputes because the irs selected their and joint federal_income_tax returns for examination the examination led to the following proposed adjustments with respect to the examiner determined that petitioner and intervenor failed to report dollar_figure and dollar_figure respectively in taxable interest_income from their separate bank accounts much more significantly the examiner disallowed dollar_figure of the schedule c expense deductions for adjusting the dj business bottom line from a loss of dollar_figure to a loss of dollar_figure these adjustments resulted in computational reductions to the eic and the actc leading to a deficiency for of dollar_figure together with a dollar_figure addition_to_tax for late filing under sec_6651 similarly for the examiner determined that petitioner and intervenor failed to report dollar_figure and dollar_figure respectively in taxable interest_income in addition the determination disallowed dollar_figure of the business_expense deductions for causing an adjustment in the schedule c reporting from a net_loss of dollar_figure to a net_loss of dollar_figure these adjustments resulted in computational adjustments to the eic and the actc culminating in a deficiency for of dollar_figure at this point intervenor suggested to petitioner that she would take responsibility for the aggregate deficiencies for both years if he would repay her the funds he had withdrawn from their joint bank account in the summer of intervenor prepared a form_9465 installment_agreement request listing petitioner’s name and her name and proposing a payment plan of dollar_figure per month petitioner declined to sign the installment_agreement instead petitioner provided the examining agent a completed form_8857 request for innocent spouse relief dated date requesting that the irs grant him full relief from all the federal_income_tax liabilities for and on the accompanying form questionnaire for requesting spouse petitioner wrote that i had no involvement in preparation of tax and my wife control and spend most of the money and i was not living in texas when this happen petitioner checked a box on the form stating that he did not review the tax_return s before signing intervenor provided the examining agent with a multipage response to petitioner’s request for relief in main part intervenor asserted mr washington tax-preparer spoke with my husband on the phone at the time i was getting the papers prepared my husband was very aware that we wanted to file self employment initially my husband told me to file military retirement but i told him that mr washington informed me that receipts were not required since we were filing from overseas intervenor also pointed out that the entire federal_income_tax return packet was returned my husband had every opportunity to review and sign the packet i did not rush him so i’m not convinced that he did not review it before he signed it he didn’t ask any questions about how we filed because he was aware of it the examiner determined that petitioner was not entitled to innocent spouse relief but did not issue a formal determination_letter a preliminary version of the divorce decree listed intervenor and petitioner as responsible equally for their outstanding federal_income_tax liabilities but because of petitioner’s strong views regarding not having knowledge of the dj expense deductions and not receiving a benefit from the refunds the final divorce decree dated date did not address unpaid taxes as previously stated the irs issued a notice_of_deficiency dated date to petitioner and intervenor the notice adopted without change the examiner’s proposed adjustments the resulting deficiencies and the denial of innocent spouse relief to petitioner petitioner filed the current petition and in response respondent sent petitioner’s request for innocent spouse relief to the irs cincinnati centralized innocent spouse operations unit ccisco ccisco contacted intervenor who provided documentation and her version of the events ccisco recommended partial relief for petitioner under sec_6015 for and in respondent’s pretrial memorandum respondent’s counsel agreed with the ccisco recommendation in particular respondent concluded that petitioner did not have actual knowledge of and is therefore entitled to relief under sec_6015 from intervenor’s unreported interest_income for and and from one-half of the disallowed business_expense deductions for and which corresponds to intervenor’s share of the disallowed dj business_expense deductions respondent also concluded that petitioner is entitled to relief from one-half of the computational adjustments to the eic and the actc resulting from the two adjustments i burden_of_proof discussion except as otherwise provided in sec_6015 the requesting spouse generally bears the burden_of_proof with respect to relief from joint_and_several_liability see rule a 119_tc_306 affd 101_fedappx_34 6th cir stergios v commissioner tcmemo_2009_15 mcclelland v commissioner tcmemo_2005_121 and cases cited therein however in an instance as here where the commissioner has proposed to give partial relief but the intervenor has intervened to oppose the relief the court may decide the matter according to the preponderance_of_the_evidence see stergios v commissioner supra ii joint_and_several_liability when taxpayers file a joint_return they compute the tax on their aggregate income and liability for the resulting tax is joint_and_several sec_6013 114_tc_276 sec_1_6013-4 income_tax regs however the code provides three possible avenues of relief through sec_6015 c and f from joint_and_several_liability stergios v commissioner supra all three are subject_to certain separate threshold requirements in main part sec_6015 may provide relief if at the time of signing the return the requesting spouse did not know and had no reason to know that there was such understatement sec_6015 sec_6015 may provide relief if at the time of signing the return the requesting spouse did not have actual knowledge of the items that gave rise to the deficiency sec_6015 sec_6015 may provide equitable relief after taking into account all the facts and circumstances if relief is not available under sec_6015 or c sec_6015 and we now apply these three relief provisions to the present facts iii sec_6015 sec_6015 has five conjunctive requirements for relief to a requesting spouse thus if the requesting spouse fails to meet any one of the five requirements he she does not qualify for relief alt v commissioner supra pincite petitioner immediately satisfies two of them the couple filed joint returns for and and petitioner requested relief before the irs began collection activity for context we note that at all stages of the administrative review respondent denied relief to petitioner 2petitioner did not sign the joint tax_return but he does not claim this omission as a defense we will assume that intervenor filed the joint_return with petitioner’s consent see 35_tc_747 moran v commissioner tcmemo_2005_66 under sec_6015 because one or more of the three other requirements was not met next we describe the three requirements a attribution-- sec_6015 the understatement_of_tax must be attributable to erroneous items of individual filing the joint_return sec_6015 that one individual must be the nonrequesting spouse juell v commissioner tcmemo_2007_219 b reason to know-- sec_6015 the requesting spouse must have had no knowledge and no reason to know of the items giving rise to the understatement sec_6015 a requesting spouse has constructive knowledge or a reason to know of an understatement if a reasonably prudent taxpayer under the circumstances of the requesting spouse at the time of signing the return could be expected to know that the tax_liability stated was erroneous or that further investigation was warranted 18_f3d_1521 11th cir revg tcmemo_1991_463 juell v commissioner supra see also sec_1_6015-2 income_tax regs even if the requesting spouse is not aware of sufficient facts to give him reason to know of the understatement he may 3if the decision in this case were appealable which it is not because of sec_7463 the appeal would lie in the u s court_of_appeals for the eleventh circuit know enough facts to put him on notice that an understatement exists juell v commissioner supra in other words a taxpayer who files a joint_return with his spouse may not turn a blind eye to the return and thereby avoid the duty to inquire 57_tc_732 under this duty the decisive question is whether ‘a reasonably prudent taxpayer in his the requesting spouse’s position would be led to question the legitimacy of the deduction ’ juell v commissioner supra quoting 897_f2d_441 9th cir affg t c memo c inequity-- sec_6015 the inequity requirement tests whether taking into account all the facts and circumstances it would be inequitable to hold the requesting spouse liable for the understatement sec_6015 the analysis is similar to the equity analysis of sec_6015 juell v commissioner supra the two most common factors are whether the requesting spouse received a significant benefit and whether the nonrequesting spouse caused the understatement through concealment overreaching or other wrongdoing smith v commissioner tcmemo_2009_237 we now apply the law of sec_6015 to the present facts and circumstances d omitted interest_income because of the attribution requirement of sec_6015 petitioner is eligible for relief only from intervenor’s omitted interest_income not from his own the amount of intervenor’s unreported interest_income was dollar_figure for and dollar_figure for intervenor and petitioner maintained separate bank accounts during these years intervenor filed the federal_income_tax return without petitioner’s review even though petitioner signed the federal_income_tax return before filing a dollar_figure omission is not highly noticeable moreover although petitioner was aware that intervenor had at least one separate bank account intervenor does not claim and the record does not indicate that petitioner knew or had reason to know that intervenor earned interest in fact petitioner perceived intervenor as a spendthrift and may have thought that she maintained solely a non-interest-bearing checking account with respect to sec_6015 we conclude that it would not be inequitable to grant relief to petitioner with respect to the omitted interest_income for and petitioner’s share of the tax refunds that the omitted interest of dollar_figure and dollar_figure generated for and respectively are far too small to find that petitioner received a significant benefit from their exclusion for the above reasons we conclude that petitioner did not know or have reason to know of intervenor’s omitted interest_income for and and that he is entitled to relief under sec_6015 for intervenor’s omitted interest_income for and and for the related computational impacts on eic and actc e disallowed dj business_expense deductions petitioner’s active_participation in the dj activity gave him firsthand knowledge that the business generated income and expenses further the reporting of the dj business was foremost in his mind because he explicitly told intervenor during the tax preparation telephone conversation that he did not want her to report the dj income or expenses these factors clearly put petitioner on notice and gave him a duty to inquire we conclude that a reasonably prudent person in petitioner’s circumstances would have followed up with his wife or with the tax preparer asking whether they reported the dj activity and if so the amount of income and expenses that the couple claimed and whether they owed a balance or had a refund due the conclusion for is even clearer because petitioner had the federal_income_tax return in his possession with plenty of time for review before he signed it we find that by not making these inquiries petitioner cast a blind eye toward the disallowed dj business_expense deductions for and additionally both petitioner and intervenor were active in the dj business petitioner served as the dj while intervenor attended the shows helped collect cash at the door and pulled music selections on her own initiative intervenor reported that she and petitioner were coproprietors of the business thus because the dj business was not attributable solely to intervenor the attribution requirement of sec_6015 independently precludes relief to petitioner under sec_6015 for the above reasons we sustain respondent’s determination denying any relief to petitioner under sec_6015 with respect to the disallowed dj business_expense deductions iv sec_6015 a preliminary requirements under sec_6015 under sec_6015 the requesting spouse who filed a joint_return for the year s in issue elects to be treated as if he had filed a separate_return thereby limiting his tax_liability to that portion of the deficiency properly allocable to him rowe v commissioner tcmemo_2001_325 to be eligible for relief under sec_6015 the electing spouse must satisfy two pertinent preliminary conditions as of the time of the election first he must no longer be married to must be legally_separated from or must have lived for the entirety of the preceding 12-month_period in a different household from the individual with whom he filed the joint_return sec_6015 secondly he must have made the election after the deficiency was asserted but no later than years after the date on which the collection activity began sec_6015 petitioner satisfies these two initial conditions although petitioner submitted the form_8857 to the irs before the state court finalized his divorce in date in the present circumstance the court does not look to the date of the form_8857 we are redetermining whether petitioner is entitled to relief from joint liability with respect to the determined deficiencies and thus look to the date of petitioner’s petition see stergios v commissioner tcmemo_2009_15 see also 116_tc_272 thus as of date the date on which petitioner filed the petition he was no longer married to intervenor likewise the irs had not commenced collection activity before the petition was filed consequently petitioner’s election was timely accordingly he has satisfied the two pertinent threshold requirements of sec_6015 b allocation of deficiency for purposes of sec_6015 sec_6015 allocates the items that gave rise to a deficiency on a joint_return to each spouse as though they had filed separate returns and the requesting spouse is liable only for his proportionate share of the deficiency that results from such allocation sec_6015 a thus sec_6015 permits an individual to elect to limit the liability to the portion of the deficiency that is properly allocable to the electing individual under sec_6015 125_tc_211 barnes v commissioner tcmemo_2004_266 sec_1_6015-3 income_tax regs in other words petitioner may be entitled to relief from intervenor’s share of the deficiencies but not from his own share applying these principles to the present situation respondent determined that under sec_6015 one-half of the disallowed dj business_expense deductions for and is attributable to intervenor we agree as noted intervenor was active in the business and she independently reported that petitioner and she were coproprietors thus we will analyze petitioner’s request for full relief under sec_6015 solely as applicable to intervenor’s one-half share of the disallowed dj business_expense deductions but not for petitioner’s one-half share c knowledge standard under sec_6015 congress sought to make relief easier to achieve through sec_6015 than sec_6015 by requiring a higher level of knowledge under sec_6015 before denying relief 116_tc_198 specifically the requesting spouse must not have had actual knowledge at the time such individual signed the return of any item giving rise to a deficiency or portion thereof which is not allocable to such individual sec_6015 the court and the regulations interpret this statutory language as requiring that the requesting spouse not have actual knowledge of the factual circumstances which made the item unallowable as a deduction king v commissioner supra pincite sec_1_6015-3 income_tax regs the court has further defined actual knowledge as an actual and clear awareness as opposed to reason to know of the existence of an item which gives rise to the deficiency or portion thereof 115_tc_183 affd 282_f3d_326 5th cir d disallowed dj business_expense deductions we begin by noting that the ccisco administrative review recommended relief under sec_6015 from intervenor’s one- half share of the disallowed dj business_expenses and respondent’s pretrial memorandum concurred with that recommendation the decisive factor here is that intervenor filed the federal_income_tax return without petitioner’s review or signature despite intervenor’s nearly years of opposition documentation and testimony regarding petitioner’s claim for relief under sec_6015 she never indicated that she discussed with petitioner the final guesstimates for the dj business_expenses deductions or the refund request before she filed their joint federal_income_tax return therefore we find that petitioner did not have an actual and clear awareness of the overstated dj business_expense deductions for accordingly we agree with respondent that petitioner is entitled to relief from joint_and_several_liability under sec_6015 from the portion of the deficiency related to intervenor’s half of the disallowed dj business_expense deductions and from the associated computational adjustments to eic and actc e disallowed dj business_expense deductions ccisco and respondent likewise concluded petitioner is entitled to relief under sec_6015 from intervenor’s one- half share of the disallowed dj business_expense deductions for the irs returned the unprocessed federal_income_tax return to the couple’s el paso address requesting petitioner’s signature intervenor gave the unprocessed federal_income_tax return to petitioner to sign and he had plenty of time to review the return before he signed it petitioner signed the form_1040 on page in the signature block under penalties of perjury only a short distance from the line that showed a large refund of dollar_figure slightly more than times his own personal withholding credit for of dollar_figure further the form_1040 on page reported only two other items of income intervenor’s army income of dollar_figure and petitioner’s navy pension dollar_figure sandwiched between these two figures in the middle of the numbers column was the reported loss of dollar_figure from the dj business surrounded by handwritten brackets clearing indicating a negative number similarly the schedule c which reported the details of the dj business loss immediately followed the page where petitioner signed the return consequently petitioner’s claim that he did not have actual knowledge of the factual circumstances giving rise to the business loss is untenable especially since he had previously told intervenor not to report the dj activity moreover petitioner was also keenly aware of the pending refund the couple had already set up a joint bank account to receive the refund they had already deposited the refund check and they had each drawn separately from the refund proceeds before petitioner had signed the return for all of these reasons we find that at the time petitioner signed the return he had an actual and clear awareness of the large loss from the dj business that gave rise to almost all of the understatement for accordingly we hold that petitioner is not entitled to any relief from joint_and_several_liability under sec_6015 from the disallowed business_expense deductions v sec_6015 equitable relief in overview because petitioner is not entitled to full relief under sec_6015 or c he may be eligible for relief under sec_6015 in broadest terms sec_6015 provides equitable relief if after taking into account all the facts and circumstances it would be inequitable to hold the requesting spouse liable for the unpaid tax or any portion thereof butler v commissioner t c pincite we begin by noting that the irs examiner the notice_of_deficiency and respondent in his pretrial memorandum determined that petitioner is not entitled to equitable relief under sec_6015 a analysis of sec_6015 the commissioner has prescribed guidelines in revproc_2003_61 2003_2_cb_296 for determining equitable relief except for certain exceptions inapplicable here revproc_2003_ sec_4 c b pincite limits equitable relief to only those items which are attributable to the nonrequesting spouse therefore petitioner is not eligible for equitable relief from his own share of the omitted interest_income or from his share of the disallowed dj business_expense deductions consequently because we allowed partial relief for petitioner under sec_6015 we review sec_6015 solely with respect to whether petitioner is entitled to equitable relief from intervenor’s share of the disallowed dj business_expense deductions the commissioner’s guidelines set forth three tiers of requirements summarizing the first two tiers we note that where as here the requesting spouse has satisfied the first set of requirements found in revproc_2003_61 sec_4 c b pincite but fails to meet the conditions set forth in revproc_2003_61 sec_4 c b pincite here petitioner failed to establish economic hardship as discussed in more detail below the requesting spouse may nevertheless obtain relief under a nonexclusive list of factors that revproc_2003_ sec_4 c b pincite provides no single factor is determinative and the court will consider all relevant factors whether or not enumerated in that section we now apply the equity factors to the facts in this case marital status the marital status factor is satisfied because petitioner and intervenor were divorced before petitioner filed his petition requesting relief economic hardship revproc_2003_61 sec_4 a ii states that the definition of economic hardship relies on rules that the secretary set forth in sec_301_6343-1 proced admin regs the regulation defines economic hardship as the condition where a taxpayer is unable to pay his or her reasonable basic living_expenses sec_301_6343-1 proced admin regs in determining a reasonable amount of basic living expense the commissioner considers information such as the taxpayer’s age employment status history and ability to earn the amount reasonably necessary for living_expenses such as food clothing housing medical_expenses insurances current tax_payments and child_support the cost of living in the geographic area in which the taxpayer resides and any extraordinary circumstances such as a medical catastrophe sec_301_6343-1 proced admin regs on the form which petitioner submitted as part of his administrative application_for innocent spouse relief petitioner reported that his monthly income of dollar_figure exceeded his monthly expenses of dollar_figure further petitioner did not claim that he will be unable to pay his reasonable basic living_expenses if relief is not granted accordingly petitioner has not established financial hardship this factor weighs against relief knowledge or reason to know we have already concluded that petitioner failed to establish that when he signed the federal_income_tax return he did not know or have reason to know of the disallowed dj business_expense deductions for this factor weighs against relief nonrequesting spouse’s legal_obligation the legal_obligation factor is pertinent only when the nonrequesting spouse has a legal duty to pay the outstanding income_tax_liability pursuant to a divorce decree or agreement revproc_2003_61 sec_4 a iv this factor is inapplicable here because the final divorce decree did not assign responsibility for paying the outstanding taxes significant benefit this factor concerns whether the requesting spouse received significant benefit beyond normal support as a result of the unpaid tax_liability or refund id sec_4 a v c b pincite petitioner received nearly dollar_figure from the refunds though he reimbursed intervenor for dollar_figure this factor is neutral or weighs against relief compliance with federal tax laws another factor is whether the requesting spouse made a good- faith effort to comply with the federal_income_tax laws in the succeeding years id sec_4 a vi c b pincite the record is devoid of information in this regard other factors with respect to the other factors that revproc_2003_61 sec_4 provides abuse and poor mental or physical health of the requesting spouse neither of those factors is present here b conclusion with respect to sec_6015 weighing the above factors we sustain respondent’s determination that equity does not call for relief for petitioner other than being divorced no factor weighs in favor of relief and all the other factors are inapplicable neutral or weigh against relief therefore we hold that petitioner is not entitled to equitable relief under sec_6015 for any portion of the disallowed dj business_expense deductions and the related computational adjustments to eic and actc conclusion the court has considered all of the arguments that petitioner and intervenor have made and to the extent not mentioned the court concludes that the arguments are moot irrelevant or without merit to reflect the foregoing decision will be entered under rule
